Citation Nr: 1822069	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-30 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 RO decision that granted service connection and a 50 percent rating for PTSD. The Veteran appealed for a higher rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim. 

In his August 2014 substantive appeal, the Veteran asserted that his PTSD has worsened. He asserts that he has increased social isolation, depression, panic attacks, and road rage. He said he planned to request an increase in his psychiatric medication.

As the last examination was conducted in June 2012, and based on the Veteran's subjective complaints of worsening, the Board finds that a new VA examination is necessary before a decision on the merits may be made. See Green v. Derwinski, 1 Vet. App. 212, 124 (1991); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). The examiner should determine the current level of severity of the Veteran's service-connected PTSD. 38 C.F.R. § 4.2; see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). The VA examiner should review the claims file in connection with the examination, including the additional medical records added to the file after the last VA examination.

The Board notes that medical records show that the Veteran has been diagnosed with other psychiatric disorders to include depression not otherwise specified (NOS), and rule out anxiety disorder. See VA treatment records dated in August 2012, May 2013, and December 2014, and a report of a June 2010 VA examination, respectively. The VA examiner should be asked to comment on all psychiatric disorders and symptoms that are present.

Ongoing relevant medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA medical records of treatment for PTSD or other psychiatric disorders.

2. Schedule the Veteran for a VA mental disorders examination to determine the current severity of his service-connected PTSD. The claims file must be reviewed by the examiner. All indicated testing must be conducted, and all pertinent symptomatology must be reported. 

If the examiner cannot distinguish the effects of any non-service-connected psychiatric disorder from the symptoms due to the service-connected PTSD, the examiner should report the PTSD symptomatology including the effects of the non-service-connected disorder(s).

3. After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




